Citation Nr: 0000655	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from November 1967 
to September 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, which, in 
pertinent part, denied the above claim.  The appellant 
currently resides within the jurisdiction of the RO in St. 
Petersburg, Florida.

In response to the request submitted with his notice of 
disagreement, the appellant was provided a hearing before a 
local Hearing Officer in May 1997.  On that date, he 
submitted a VA Form 9 (i.e., substantive appeal to the 
Board), in which he requested a personal hearing before a 
Member of the Board at the RO.  In October 1999, the Board 
asked the appellant if he still desired a hearing before a 
Member of the Board at the RO.  He was informed that if he 
did not respond, the Board would assume that he still wanted 
such a hearing and would remand his case.  He did not 
respond.  Therefore, since the appellant has not been 
provided a hearing in accordance with his request, it is 
appropriate to remand this case for due process reasons.  

Accordingly, this case is REMANDED for the following:

Schedule the appellant for a hearing before a 
Member of the Board at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


